Citation Nr: 0106387	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for PTSD and 
denied entitlement to a total disability rating based on 
individual unemployability.  


REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096 
(2000) (the Act) was signed by the President on November 9, 
2000.  The Act made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  

In a substantive appeal dated in February 2000, the veteran's 
attorney argued that the VA has not fulfilled its duty to 
assist.  In reviewing the record, the Board notes that in 
December 1999, it was indicated that the veteran had an 
appointment in the outpatient clinic the following month with 
regard to his psychiatric disability.  VA outpatient 
treatment records from January 2000 should be obtained.  In 
addition, the veteran's attorney should be requested to 
indicate where the VA has failed in its duty to assist.

In a progress note of January 21, 1998, the examiner 
indicated that the veteran was to be scheduled for a formal 
vocational rehabilitation intake interview.  The veteran's 
vocational rehabilitation folder, if existent, should be 
obtained and included with the claims folder.  When all 
information is gathered, a VA examination should be scheduled 
to determine the severity of the veteran's PTSD and its 
effect on his employability. 

The veteran's attention is directed to the regulation 
contained in 38 C.F.R. § 3.655 (2000) pertaining to failure 
to report for a Department of Veterans Affairs examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

The rating criteria pertaining to rating PTSD as contained in 
38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect from 
November 7, 1996) is cited below for use by the examiner:

A 10 percent evaluation is assignable for 
PTSD in the presence of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is provided in 
the presence of occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence);spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2. The RO, through the veteran's 
attorney, should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him since 
service for PTSD.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder (duplicate 
records are not necessary and should not 
be placed in the file).  The attorney 
should clarify his remarks as to how VA 
has failed in its duty to assist.  
Specifically, the attorney should note 
what evidence VA should obtain in order 
to be in compliance with the duty to 
assist.

3.  The RO should obtain the veteran's 
complete VA treatment records since 1999.  
Once obtained, the records must be 
associated with the claims folder.  

4.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.  

5.  If VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the severity of his service-
connected psychiatric disability and its 
effect on the veteran's ability to be 
gainfully employed.  The claims folder 
must be made available to the examiner 
for review before the examination, 
including the VA vocational 
rehabilitation folder.  A copy of this 
Remand decision should also be provided.  
All related documentation should be 
associated with the claims file.  

The examiner should provide his/her 
findings in relationship to the rating 
criteria listed in the General Rating 
Formula for Rating Mental Disorders under 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000) as cited above.  However, the 
examiner should not assign a rating to 
the PTSD.  The examiner should discuss 
the effects of the veteran's PTSD, 
standing alone, on his ability to obtain 
and retain gainful employment.  A GAF 
score should be provided with an 
explanation as to its meaning.  The 
examiner is encouraged to include a 
rationale for any opinion.  

7.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the pending issues.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date, time and place of the 
examination and the address to which 
notification was sent should be included 
in the claims folder.  If the 
determination remains adverse, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


